Case: 3:19-cr-00112-WHR Doc #: 33 Filed: 05/29/20 Page: 1 of 1 PAGEID #: 185

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Case No. 3:19cr112
KENNETH MICHAEL LASEUR, : JUDGE WALTER H. RICE
Defendant.

 

PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

Date of Scheduling Conference 4/16/2020
Jury Trial Date 8/3/2020
Final Pretrial Conference (by telephone) Monday, 7/27/2020 at 5:00 pm

 

Motion Filing Deadline

 

 

 

 

Oral and Evidentiary Motions 6/22/2020

Other Motions 7/10/2020
Discovery Cut-off 7/20/2020
Speedy Trial Deadline 8/3/2020
Discovery out — Plaintiff to Defendant out

 

ae >_> Te

May 26, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
